DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6-9, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walls et al., US 2006/0110464 A1. See Example 2 at [0145] in which methyl salicylate (oil of wintergreen) is encapsulated in gelatin and the capsule walls made friable by treatment with glutaraldehyde. These are then combined with 3-hydroxymethoxybenzaldehyde, which has a vanilla odor, and subsequently encapsulated in gelatin, followed by treatment with glutaraldehyde. Note that the inner shells and outer shells are made in, and isolated from, water. They are clearly insoluble in water. A hand washing product is formulated using the microcapsules, which rupture when the hands are rubbed. The limitations of claim 3 are met because the outer capsule ruptures first. As further evidence of insoluble, the capsules are water-insoluble as they are stable in the aqueous medium of the hand wash.

Claim Rejections - 35 USC § 103
Claims 1-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/060573 in view of Walls et al., US 2006/0110464 A1.

The WO discloses a capsule-in-capsule system 1 having an outer capsule (outer capsule) 2 with an outer capsule shell 3 and an inner capsule (inner capsule) 4 therein, wherein the capsule-in-capsule system 1 according to the invention a plurality of inner capsules 4 completely surrounded by the capsule shell 3 of the outer capsule 2.
The outer capsule 2 also includes a first medium 5, in particular a carrier medium, in which the inner capsules 4 are located (p. 5, paras. 4 and 5). First medium 5 may be a perfume or fragrance oil (p. 5, bottom), as may second medium 6, which is within the inner capsules (p. 6, para. 4). Preferably, the inner and outer capsule shells are made of different materials (p. 8, top). The materials would have different release behaviors if they are different, as is preferred. Inner capsule shells may be made of the materials disclosed at p. 8, para. 2, and outer capsule shells may be made from the materials disclosed at p. 8, para. 3. Note that both paragraphs disclose the use of such clearly water-insoluble materials as polyurethanes, polycyanoacrylates (Krazy Glue),  and polystyrene. Both inner and outer capsule shells may be semipermeable (p. 9, paras. 1 and 2). Regarding claim 2, see the drawing on the cover page of the reference. Regarding claim 5, one of the shell materials will be more permeable than the other if the materials are different. The lists of suitable inner and outer shell materials are essentially identical, so the outer shell may be less permeable than the inner shell. Regarding claim 6, selection of shell materials from the list of conventional shell materials for rupture during wearing is well known in the cleaning art. Claim 8 provides no specific method steps and simply describes formation of the capsules as recited. 
	The Walls reference teaches an encapsulation and release system having a first amount of material bound by a first capsule and a second zone containing a second amount of material bound by a second capsule wall, each capsule wall responsive to similar or dissimilar activation means to release the first amount of material in the first zone and the second amount of material in the first zone. Note Example 2 in which the two materials are differing perfumes which are released at different times in response to friction.
It would have been obvious at the time of filing to incorporate two different perfumes into the microcapsules of the WO, because the WO discloses capsule-in-capsule compositions in which the materials encapsulated by the inner and outer capsules may be different, and either capsule may encapsulate perfume; the Walls reference teaches that both encapsulated materials may be perfume, and that the perfumes may be different.

Response to Arguments
Applicant's arguments filed July 23, 2021 have been fully considered but they are not persuasive. Applicant’s arguments regarding the Walls reference and water insolubility are addressed in the 102 rejection above. The capsules cannot be formed and harvested from water unless they are insoluble in water. Regarding insolubility of .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not 
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761